           Case 1:19-cr-00251-LM Document 41 Filed 02/20/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


                                         )
UNITED STATES OF AMERICA                 )
                                         )      DOCKET NO. 19-CR-251-LM
V.                                       )
                                         )
JOHNATHON IRISH                          )
                                         )

   ATTORNEY BENJAMIN L. FALKNER’S MOTION TO WITHDRAW
APPEARANCE AND FOR THE APPOINTMENT OF APPELLATE COUNSEL

      Attorneys Benjamin L. Falkner hereby moves this Court, pursuant to L.Cr.R.

44.3, (1) for leave to withdraw his appearance on behalf of Defendant Johnathon

Irish and (2) for the Court to appoint substitute counsel. Attorney Falkner relies

upon the following:

      1.      Attorney Falkner represented Mr. Irish at the proceedings up to and

including trial.

      2.      On February 12, 2020, the jury rendered a verdict of guilty.

      3.      Since the jury entered its verdict a potential conflict of interest has

arisen. In Attorney Falkner’s opinion, the nature of the potential conflict is such

that the appointment of successor counsel would best insure effective

representation of Mr. Irish at any post-verdict proceedings, including sentencing.

      4.      In particular, Mr. Irish has informed Attorney Falkner that he intends

to file, within 14 days of the verdict, a pro se motion for new trial alleging

ineffective assistance of counsel. Due to the nature of the expected claim of

ineffective assistance of counsel, a prompt hearing on that motion, to occur while
           Case 1:19-cr-00251-LM Document 41 Filed 02/20/20 Page 2 of 3




the events undergirding the claim of ineffective assistance of counsel remains fresh

in Mr. Irish’s mind and in Attorney Falkner’s mind, may best insure that any such

claims are determined based upon an as accurate a record as possible.

      5.       Mr. Irish has informed Attorney Falkner that he wishes for Attorney

Falkner to withdraw his appearance and for the appointment of successor counsel.

      6.       Although the United States Court of Appeals for the First Circuit has

“held that ‘there is no invariable model for a trial court's inquiry into an allegedly

embattled attorney-client relationship,’ [the Court of Appeals has] consistently

required some ‘probe into the nature and duration of the asserted conflict.’” United

States v. Diaz-Rodriguez, 745 F.3d 586, 590 (1st Cir. 2014), quoting United States v.

Myers, 294 F.3d 203, 207 (1st Cir. 2002). The “duty to inquire applies with equal

force whether the counsel at issue is appointed or retained.” Diaz-Rodriguez, 745

F.3d at 591.

      7.       Undersigned counsel hereby certifies, pursuant to L.R. 7.1(c), that a

good faith attempt has been made to obtain concurrence in the relief sought. The

Government has indicated that it takes no position with regard to the relief sought

herein.

      8.       Undersigned counsel hereby requests a hearing, pursuant to L.R.

7.1(d), so that the Court may “probe into the nature of and duration of the asserted

conflict,” as required under Diaz-Rodriguez, supra, 745 F.3d at 590.

      WHEREFORE, Attorney Benjamin L. Falkner respectfully requests that

this Court GRANT the within motion and (1) GRANT LEAVE to Attorney Falkner




                                            2
         Case 1:19-cr-00251-LM Document 41 Filed 02/20/20 Page 3 of 3




to withdraw his appearance on behalf of Defendant Johnathon Irish and

(2) APPOINT substitute counsel on Mr. Irish’s behalf.



                                      /s/ Benjamin L. Falkner
                                      Benjamin L. Falkner (NH Bar No. 17686)
                                      KRASNOO, KLEHM & FALKNER LLP
                                      28 Andover Street, Suite 240
                                      Andover, MA 01810
                                      (978) 475-9955 (telephone)
                                      (978) 474-9005 (facsimile)
                                      bfalkner@kkf-attorneys.com

Dated: February 20, 2020

                          CERTIFICATE OF SERVICE

      I hereby certify that I served a true copy of the within document upon the
attorney of record for each other party via the Court’s ecf system on February 20,
2020 and a copy to Defendant Johnathon Irish via first class mail, postage prepaid
on February 20, 2020.

                                /s/ Benjamin L. Falkner
                                Benjamin L. Falkner




                                         3
